Title: From George Washington to William Heath, 5 February 1783
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters Newburgh Feby 5. 1783
                        
                        A few days since, I reced your favor of the 25th of January—There is such an absolute dearth of News here,
                            that I cannot undertake to give you a single syllable in return for what you was so good as to send me.
                        Without amusement or avocation, I am spending another Winter (I hope it will be the last that I shall be kept
                            from returning to domestic life) amongst these rugged and dreary Mountains, I have however the satisfaction of seeing the
                            Troops better covered, better Clothed & better fed, than they have ever been in any former Winter Quarters and
                            this circumstance alone would make any situation tolerable to me—In a little time I hope to turn their duty into an
                            Amusement, by awakening again the Spirit of Emulation and love of Military Parade and glory, which was so conspicuous the
                            last Campaign—I shall (as soon as the Weather will permit in the Spring) expect to see the General Officers daily on
                            Horseback at the Head of their Commands, teaching them by precept and example, every thing that is reputable and
                            glorious in the profession of Arms; let me hint in Season, I presume you will not chuse to be absent, or second in
                            exertion on these occasions, to any of your brother Officers.
                        In the mean time I shall strive to while away this Season, in laying a foundation for those things. Tomorrow
                            being the Anniversary of the Alliance with France we shall have a Military Exhibition—There will be a Review & feu
                            de joie and afterwards a Cold Collation at the new Public Building. with great regard I am Dear Sir Your most Obed. Servt
                        
                            Go: Washington
                        
                    